Citation Nr: 1826029	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  17-58 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for Waldenstrom's macroglobulinemia.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2017 rating decision of the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional Office (RO) which granted service connection for Waldenstrom's Macroglobulinemia and assigned an initial 10 percent disability rating.  The Veteran subsequently perfected an appeal as to the initial rating.


FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the present appeal, the Board received notification from the Veteran's representative that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the instant case, prior to the promulgation of a decision in the present appeal, the Veteran's attorney, via written statement received by the Board in March 2018, indicated that the Veteran wished to withdraw his appeal.  Specifically, the Veteran's attorney stated that the Veteran "wishes to inform you that he would like to withdraw the claim concerning an increased rating for Waldenstrom's macroglobulinemia."  The letter included a signed authorization dated March 5, 2018 in which the Veteran indicated that he was authorizing his attorney to withdraw the claim.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


